Exhibit 10.1

 

April 28, 2015

 

Atlantic Alliance Partnership Corp.

c/o Mark D. Klein

590 Madison Avenue

New York, New York 10022

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Atlantic Alliance Partnership Corp., a business company incorporated
under the laws of the British Virgin Islands with limited liability (the
“Company”), and Citigroup Global Markets Inc., (the “Underwriter”), relating to
an underwritten initial public offering (the “Public Offering”), of 7,500,000 of
the Company’s ordinary shares, no par value (the “Ordinary Shares”). The
Ordinary Shares shall be sold in the Public Offering pursuant to the
registration statement on Form S-1 No. 333-202235 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company shall apply to have the Ordinary
Shares listed on the NASDAQ Capital Market. Certain capitalized terms used
herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, AAP Sponsor (PTC) Corp (the “Sponsor”), and Jonathan Goodwin, Mark
Klein, Waheed Alli and Jonathan Mitchell, individually, for purposes of
paragraph 4 only, and as shareholders of the Sponsor and officers and directors
of the Company with respect to the remainder of this Agreement (collectively,
the “Insiders”), hereby agree with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it shall vote all Founder Shares and Placement
Shares held by it and any shares acquired by it in the Public Offering or the
secondary public market in favor of such proposed Business Combination.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination (as described in the Underwriting
Agreement) within 18 months from the closing of the Public Offering, or such
later period approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Ordinary Shares sold in the Public Offering (the “Offering Shares”),
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest not previously released to the
Company to pay its tax obligations (less up to $100,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, commence a voluntary
liquidation and thereby a formal dissolution, subject in each case to the
Company’s obligations under the laws of the British Virgin Islands, to provide
for claims of creditors and requirements of applicable law. The Sponsor and each
Insider agrees to not propose any amendment to the Company’s amended and
restated memorandum and articles of association that would affect the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company does not complete a Business Combination within 18 months from the
closing of the Public Offering, unless the Company provides its Public
Shareholders with the opportunity to redeem their Ordinary Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its tax obligations, divided by the number of then outstanding
public shares.

 



1

 

 

The Sponsor and each Insider acknowledges that it has no right, title, interest
or claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares or Placement Shares. The Sponsor and each Insider hereby
further waives, with respect to any Ordinary Shares held by it, any redemption
rights it may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or in the
context of a tender offer made by the Company to purchase Ordinary Shares
(although the Sponsor and each Insider shall be entitled to redemption and
liquidation rights with respect to any Ordinary Shares (other than the Founder
Shares and Placement Shares) it holds if the Company fails to consummate a
Business Combination within 18 months from the date of the closing of the Public
Offering).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any
Ordinary Shares, or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by him, her or it, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any Ordinary Shares, or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares owned by
them, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). 

 

4. In the event of the liquidation of the Trust Account, each of Jonathan
Goodwin, Mark Klein, Waheed Alli and Jonathan Mitchell (each an “Indemnitor” and
collectively the “Indemnitors”) agrees, jointly and severally, to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into an acquisition agreement
(a “Target”); provided, however, that such indemnification of the Company by the
Indemnitors shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants) or products sold to the Company or a Target do not reduce
the amount of funds in the Trust Account to below the lesser of (i) $10.50 per
share of the Offering Shares and (ii) the actual amount per share of the
Offering Shares held in the Trust Account due to reductions in the value of the
trust assets as of the date of the liquidation of the Trust Account, in each
case including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its tax obligations,
and, provided, further, that only if such third party or Target has not executed
an agreement waiving claims against and all rights to seek access to the Trust
Account whether or not such agreement is enforceable. In the event that any such
executed waiver is deemed to be unenforceable against such third party, the
Indemnitors shall not be responsible for any liability as a result of any such
third party claims. Notwithstanding any of the foregoing, such indemnification
of the Company by the Indemnitors shall not apply as to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended. Each
Indemnitor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to each such Indemnitor, such Indemnitor
notifies the Company in writing that he shall undertake such defense.

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 1,125,000 Ordinary Shares (as described in the
Prospectus), the Sponsor agrees that it shall return to the Company, on a pro
rata basis in accordance with the percentage of Founder Shares held by it, for
cancellation at no cost, a number of Founder Shares equal to 281,250 multiplied
by a fraction, (i) the numerator of which is 1,125,000 minus the number of
Ordinary Shares purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 1,125,000. The
Sponsor further agrees that to the extent that (a) the size of the Public
Offering is increased or decreased and (b) the Sponsor has either purchased or
sold Ordinary Shares or an adjustment to the number of Founder Shares has been
effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 1,125,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Ordinary Shares issued in the Public Offering and (B) the
reference to 281,250 in the formula set forth in the immediately preceding
sentence shall be adjusted to such number of Ordinary Shares that the Sponsor
would have to return to the Company in order to hold an aggregate of 20.0% of
the Company’s issued and outstanding public shares and founder shares after the
Public Offering. 

 



2

 

 

6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until the Company has entered into a definitive agreement with respect to a
Business Combination or the Company has failed to complete a Business
Combination within 18 months after the closing of the Public Offering.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) each
of the Underwriters and the Company would be irreparably injured in the event of
a breach by such Sponsor or such Insider of its respective obligations under
paragraph 6(a), (ii) monetary damages may not be an adequate remedy for such
breach and (iii) the non-breaching party shall be entitled to injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) Subject to certain limited exceptions, the Sponsor and each Insider
agrees not to sell, assign, transfer or dispose of the Founder Shares until one
year after the completion of an initial Business Combination or earlier if,
subsequent to an initial Business Combination, (x) the last sale price of the
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations and recapitalizations) for any 20
trading days within any 30-trading day period commencing at least 150 days after
an initial Business Combination, or (y) the date on which the Company completes
a liquidation, merger, stock exchange or other similar transaction after an
initial Business Combination that results in all of the Company’s shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property.

 

(b) The Sponsor and each Insider agrees that none of them shall effectuate any
Transfer of Placement Shares, until 30 days after the completion of a Business
Combination. The restrictions contained in paragraphs 7(a) and 7(b) hereof are
collectively the “Lock-up”.

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b), in the
event of (i) the Company’s liquidation prior to the completion of an initial
Business Combination or (ii) the completion of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property subsequent to the Company’s completion of an
initial Business Combination, the lockup period shall terminate. Transfers of
the Founder Shares and Placement Shares are further permitted as set forth in
clauses (i) through (vi) below, provided that any transferees enter into a
written agreement agreeing to be bound by the Lock-up. Permitted transfers
include: (i) transfers to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any equity holders
of the Sponsor or their affiliates, or any affiliates of the Sponsor, (ii)
transfers by gift to an equity holder of the Sponsor’s immediate family or to a
trust, the beneficiary of which is an equity holder of the Sponsor’s immediate
family, an affiliate of the Sponsor or to a charitable organization; (iii)
transfers by virtue of laws of descent and distribution upon the death of an
equity holder of the Sponsor or an officer or director; (iv) transfers pursuant
to a qualified domestic relations order of an equity holder or an officer or
director; (v) transfers by virtue of the laws of the British Virgin Islands or
the Sponsor’s memorandum and articles of association or the rights attaching to
the equity interests in the Sponsor upon dissolution of the Sponsor; and (vi)
transfers by private sales or transfers made in connection with the consummation
of an initial Business Combination at prices no greater than the price at which
such shares were originally purchased.

 

8. Each Insider’s biographical information furnished to the Company that is
included in the Prospectus is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects with regard to such Insider. Each Insider represents and warrants that:
such Insider is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; such Insider has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and such Insider is not currently a defendant in any such criminal
proceeding; and neither such Insider nor the Sponsor has ever been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 



3

 

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any affiliate
of the Sponsor, nor any director or officer of the Company, shall receive any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is), other
than the following: repayment of a loan of up to a total of $100,000 made to the
Company by an affiliate of its Chairman, Chief Executive Officer and President,
pursuant to a Promissory Note dated January 16, 2015; reimbursement for any
out-of-pocket expenses related to identifying, investigating and consummating an
initial Business Combination; payment to Lepe Partners LLP, an entity affiliated
with the Company’s Chairman, President and Chief Executive Officer, and/or M.
Klein & Co. LLC, an entity affiliated with one of the Company’s directors, of a
fee for financial advisory services rendered in connection with the
identification, negotiation and consummation of an initial Business Combination,
the amount of which will be based upon the prevailing market for similar
services for such transactions at such time, and will be subject to the review
of the Company’s audit committee pursuant to the audit committee’s policies and
procedures relating to transactions that may present conflicts of interest, so
long as no proceeds of the Public Offering held in the Trust Account may be
applied to the payment of such expenses prior to the consummation of a Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or an affiliate
of the Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment.

 

10. Each of the undersigned has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and (in the case of Jonathan
Goodwin, Mark Klein, Waheed Alli and Jonathan Mitchell) to serve as an officer
of the Company and/or as a director on the board of directors of the Company,
and each Insider hereby consents to being named in the Prospectus as an officer
and/or director of the Company, as applicable.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the Ordinary Shares of the Company held by the
Sponsor prior to the consummation of the Public Offering; (iii) “Placement
Shares “ shall mean the 762,500 Ordinary Shares that are acquired by the Sponsor
for an aggregate purchase price of $7,625,000 (or the 858,125 Ordinary Shares
for an aggregate purchase price of $8,581,250 if the underwriter’s
over-allotment option is exercised in full), or $10.00 per share, in a private
placement that shall occur simultaneously with the consummation of the Public
Offering; (iv) “Public Shareholders” shall mean the holders of securities issued
in the Public Offering; (v) “Trust Account” shall mean the trust fund into which
a portion of the net proceeds of the Public Offering shall be deposited; and
(vi) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder with respect to, any security, (b) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any security, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



4

 

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor, each Insider and each of their respective successors, heirs and
assigns.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31,
2015, provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature page follows]

 

5

 

 

    Sincerely,           AAP SPONSOR (PTC) CORP           By: /s/ Jonathan
Mitchell       Name: Jonathan Mitchell           /s/ Jonathan Goodwin     Name:
Jonathan Goodwin, individually with respect to paragraph 4 hereof, and as a
shareholder of AAP Sponsor (PTC) Corp and officer and/or director of Atlantic
Alliance Partnership Corp., with respect to the balance of the Agreement        
    /s/ Mark Klein     Name: Mark Klein, individually with respect to paragraph
4 hereof, and as a shareholder of AAP Sponsor (PTC) Corp and officer and/or
director of Atlantic Alliance Partnership Corp., with respect to the balance of
the Agreement           /s/ Jonathan Mitchell     Name: Jonathan Mitchell,
individually with respect to paragraph 4 hereof, and as a shareholder of AAP
Sponsor (PTC) Corp and officer and/or director of Atlantic Alliance Partnership
Corp., with respect to the balance of the Agreement           /s/ Waheed Alli  
  Name: Waheed Alli, individually with respect to paragraph 4 hereof, and as a
shareholder of AAP Sponsor (PTC) Corp and officer and/or director of Atlantic
Alliance Partnership Corp., with respect to the balance of the Agreement    

 

Acknowledged and Agreed:     ATLANTIC ALLIANCE PARTNERSHIP CORP.           By:
/s/ Jonathan Goodwin       Name: Jonathan Goodwin       Title: President and
Chief Executive Officer    

 

[Signature Page to Letter Agreement - Sponsor]

 

 

6

 

